EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with John A. Griffiths on 8/12/2021.

The application is amended as follows:

IN THE CLAIMS

1.	(Currently Amended)  A method for managing a chatbot, by a processor, comprising:
	receiving chatbot interaction information of historical multi-utterance interactions between users and the chatbot;
	identifying at least one chatbot interaction from within the historical multi-utterance interactions within the received chatbot interaction information, wherein comprises at least an initial utterance of the at least one chatbot interaction provided by a user to a chatbot, an unsuccessful response generated by the chatbot responsive to the initial utterance, a subsequent utterance provided by the user to the chatbot responsive to the unsuccessful response, and a successful response generated by the chatbot responsive to the subsequent utterance, and wherein the successful response is associated with a chatbot intent; [[and]]
the chatbot, wherein the at least one identified chatbot interaction is further identified as being categorized by the chatbot as initially having an initial intent associated with the initial utterance classified by the chatbot as not belonging to an established class of intent based on the initial utterance, and wherein the established class of after the successful response to include the initial utterance to link the initial utterance to the chatbot intent of the established class of intent the chatbot used the initial to produce the unsuccessful response to the initial utterance when the calculated confidence score exceeds a predetermined threshold; and
incorporating the initial utterance into training data to perform the linking of the initial utterance to the established class of intent for the utilization of the chatbot intent by the chatbot according to the calculated confidence score exceeding the predetermined threshold.

2.	(Cancelled)  

3.	(Currently Amended)  The method of claim [[2]] 1, further comprising causing the chatbot to generate a response utilizing the chatbot intent responsive to detecting an instance of the initial utterance. 

4.	(Original)  The method of claim 1, wherein before the calculating of the confidence score, the initial utterance is unassociated with the chatbot intent.



6.	(Original)  The method of claim 5, wherein the calculating of the confidence score is performed utilizing a clustering algorithm based on a ground truth utilized by the chatbot.

7.	(Original)  The method of claim 1, wherein the subsequent utterance is at least a third utterance provided by the user within the at least one identified chatbot interaction, and the successful response is at least a third response generated within the at least one identified chatbot interaction.

8.	(Currently Amended)  A system for managing a chatbot comprising:
	a processor executing instructions stored in a memory device, wherein the processor:
		receives chatbot interaction information of historical multi-utterance interactions between users and the chatbot;
		identifies at least one chatbot interaction from within the historical multi-utterance interactions within the received chatbot interaction information, wherein comprises at least an initial utterance of the at least one chatbot interaction provided by a user to a chatbot, an unsuccessful response generated by the chatbot responsive to the initial utterance, a subsequent utterance provided by the user to the chatbot responsive to the unsuccessful response, and a successful response generated by the chatbot responsive to the subsequent utterance, and wherein the successful response is associated with a chatbot intent; [[and]]
the chatbot, wherein the at least one identified chatbot interaction is further identified as being categorized by the chatbot as initially having an initial intent associated with the initial utterance classified by the chatbot as not belonging to an established class of intent based on the initial utterance, and wherein the established class of after the successful response to include the initial utterance to link the initial utterance to the chatbot intent of the established class of intent the chatbot used the initial to produce the unsuccessful response to the initial utterance when the calculated confidence score exceeds a predetermined threshold; and
incorporates the initial utterance into training data to perform the linking of the 
initial utterance to the established class of intent for the utilization of the chatbot intent by the chatbot according to the calculated confidence score exceeding the predetermined threshold.

9.	(Cancelled)  

10.	(Currently Amended)  The system of claim [[9]] 8, wherein the processor further causes the chatbot to generate a response utilizing the chatbot intent responsive to detecting an instance of the initial utterance. 

11.	(Original)  The system of claim 8, wherein before the calculating of the confidence score, the initial utterance is unassociated with the chatbot intent.

12.	(Original)  The system of claim 8, wherein the calculating of the confidence score is performed utilizing a cognitive analysis.

13.	(Original)  The system of claim 12, wherein the calculating of the confidence score is performed utilizing a clustering algorithm based on a ground truth utilized by the chatbot.

14.	(Original)  The system of claim 8, wherein the subsequent utterance is at least a third utterance provided by the user within the at least one identified chatbot interaction, and the successful response is at least a third response generated within the at least one identified chatbot interaction.

15.	(Currently Amended)  A computer program product for managing a chatbot, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium holding computer program instructions executed by the processor and operative to:
	receive chatbot interaction information of historical multi-utterance interactions between users and the chatbot;
	identify at least one chatbot interaction from within the historical multi-utterance interactions within the received chatbot interaction information, wherein comprises at least an initial utterance of the at least one chatbot interaction provided by a user to a chatbot, an unsuccessful response generated by the chatbot responsive to the initial utterance, a  to the chatbot responsive to the unsuccessful response, and a successful response generated by the chatbot responsive to the subsequent utterance, and wherein the successful response is associated with a chatbot intent; [[and]]
	calculate a confidence score for associating the initial utterance with utilization of the chatbot intent by [[a]] the chatbot, wherein the at least one identified chatbot interaction is further identified as being categorized by the chatbot as initially having an initial intent associated with the initial utterance classified by the chatbot as not belonging to an established class of intent based on the initial utterance, and wherein the established class of after the successful response to include the initial utterance to link the initial utterance to the chatbot intent of the established class of intent the chatbot used the initial to produce the unsuccessful response to the initial utterance when the calculated confidence score exceeds a predetermined threshold; and
incorporate the initial utterance into training data to perform the linking of the initial utterance to the established class of intent for the utilization of the chatbot intent by the chatbot according to the calculated confidence score exceeding the predetermined threshold.

16.	(Cancelled)  

17.	(Currently Amended)  The computer program product of claim [[16]] 15, wherein the computer program instructions executed by the processor are further operative to cause the chatbot to generate a response utilizing the chatbot intent responsive to detecting an instance of the initial utterance. 

18.	(Original)  The computer program product of claim 15, wherein before the calculating of the confidence score, the initial utterance is unassociated with the chatbot intent.

19.	(Original)  The computer program product of claim 15, wherein the calculating of the confidence score is performed utilizing a cognitive analysis.

20.	(Original)  The computer program product of claim 19, wherein the calculating of the confidence score is performed utilizing a clustering algorithm based on a ground truth utilized by the chatbot.
21.	(Original)  The computer program product of claim 15, wherein the subsequent utterance is at least a third utterance provided by the user within the at least one identified chatbot interaction, and the successful response is at least a third response generated within the at least one identified chatbot interaction.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 4/15/2021) and the cited prior art of record. The independent claims recite the concept for managing a chatbot, by a processor, comprising: receiving chatbot interaction information of historical multi-utterance interactions between users and the chatbot; identifying at least one chatbot interaction from within the historical multi-utterance interactions within the received chatbot interaction information, wherein the at least one identified chatbot interaction comprises 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY B DENNISON/           Primary Examiner, Art Unit 2443